Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Supplement dated 3-25-2009 to the current Class A, B and C Shares Prospectus Under the heading Your account, in the Choosing a share class subsection, the following paragraph is deleted: The retirement plan types listed below that are not currently invested in Class A, Class B and Class C shares of John Hancock funds are not eligible to purchase Class A, Class B and Class C shares. Such plans may invest only in Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shares. Such retirement plans (Retirement Plans) are: pension, profit-sharing and other plans qualified under Section 401(a)or described in Sections 403(b) or 457 of the Internal Revenue Code of1986, as amended (the Code), and non-qualified deferred compensation plans. Retirement Plans do not include IRA accounts, retail non-retirement accounts, traditional and Roth IRAs, Coverdell Education Savings Accounts, SEPs, SAR-SEPs, SIMPLE IRAs, individual 403(b)accounts and other individual retirement accounts, and certain Retirement Plans participating in Merrill Lynch, The Princeton Retirement Group, Inc. or PruSolutions programs. Supplement dated 3-25-2009 to the Statement of Additional Information Under the heading DISCLOSURE OF PORTFOLIO HOLDINGS, the second sentence in the second paragraph is amended and restated (except for the John Hancock U.S. Global Leaders Growth Fund) as follows: The Trust posts to its Web site at www.jhfunds.com complete portfolio holdings for the Funds fifteen (15) days after each calendar month end.
